DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21, 27, 28, 30, 31, for example, claim 21 recites the limitation "the component" in for example, claim 21, last line.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the component was intended to refer to one of the component segments, and if so, which one, or if the component was intended to refer to “a component” in claim 21, lines 1-2, “a component” in claim 21, line 3-4, or “a one-piece previously designed additively manufactured component” in lines 4-5.  Therefore the recitation of “the component” in the same or subsequent claim is unclear because it is uncertain which of the components was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed to be any of these interpretations.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 10,569,473 to Burd. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 21-32 are generally broader than the claims in the parent application.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (The court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent) ; In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970)  (Generic application claims specifying “meat” is obvious double patenting of narrow patent claims specifying “pork”).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0257547 to Bachrach, supplied by applicant, in view of U.S. Pub. No. 2007/0050979 to Huskamp, supplied by applicant.  
	Bachrach teaches
21. An additive manufacturing method for a component, comprising: 
selecting a build interface in an electronic file for a component comprising a one-piece previously designed additively manufactured component larger than an additive manufacturing build sheet (Bachrach teaches various ways in which the build interface is selected or defined by a user and/or one-way slicing, two-way slicing, radial slicing, waffle slicing, spline slicing, etc, etc (paragraphs 30-81), and also teaches any of various connectors which are selected/defined between the components (Figs. 12-14, paragraphs 70, 72, 81, 83, 87, waffle or slots; and/or paragraph 52, holes which will have something connecting them), any which reads on a build interface between those components are to be selected or defined), 
the build interface selected to avoid operational impact to the component (Bachrach teaches various ways in which the build interface is selected or defined by a user and/or one-way slicing, two-way slicing, radial slicing, waffle slicing, spline slicing, etc, etc (paragraphs 30-81), and also teaches any of various connectors which are selected/defined between the components (Figs. 12-14, paragraphs 70, 72, 81, 83, 87, waffle or slots; and/or paragraph 52, holes which will have something connecting them), any which reads on a build interface between those components are to be selected or defined.  Bachrach further teaches the selected/defined connections are orientated to prevent collisions (paragraph 52, “[0052] As noted, the connector module 124 finds connection points between one-way slices. To do so, in one embodiment, the connector module 124 connects adjacent slice pairs with a pair of holes. Further, the orientation for a pair of holes is North/South on even and East/West on odd pairs (that is the algorithm performed by the connector module 124 may alternate to avoid collisions and better identify part mates). Further, the connector modules may also record previous holes on the grid. Doing so prevents collisions in the holes for the next pair.”), which reads on the build interface selected to avoid operational impact to the component.  Additionally, Bachrach teaches the selected/defined connections with complementary slice intersections are marked with where slots are to be cut such that the user can slide the slot into the complementary slice (paragraph 83, “[0083] To identify connection points for slices of a 3D model generated via two-way slicing, the connection module 124 first determines, for each slice generated based on a primary slice axis (referred to herein as the "the primary slice"), the associated set of complementary slices. For each complementary slice, the connection module 124 determines the location on the complementary slice and the primary slice where the complementary slice intersects with the primary slice. The connection module 124 then marks the identified location on both the complementary slice and the primary slice as the location where slots are to be cut after the slices are manufactured. To connect the manufactured slices, the user slides the slot on the complementary slice into the slot on the primary slice. For example, slot 1406 is located on primary slice 1402 where secondary slice 1404 intersects primary slice 1402. Thus, to connect primary slice 1402 and secondary slice 1404, the user slides slot 1406 into slot 1408.”), which also reads on build interface selected to avoid operational impact to the component due to the sliding, which by definition, moves smoothly and avoids operational impact.  ); 
electronically segregating the electronic file representative of the component along the build interface to define at least a first additively manufactured component segment and a second additively manufactured component segment, each of the first additively manufactured component segment and the second additively manufactured component segment are sized to fit simultaneously within an additive manufacturing build sheet, the first additively manufactured component segment different than the second additively manufactured component segment (Fig. 2-6, paragraph 35-43; Fig. 11-15, paragraph 70-90); 
simultaneously additive manufacturing the first component segment and the second component segment within the additive manufacturing build sheet based on the defined first additively manufactured component segment and second additively manufactured component segment (paragraph 34, 39, 88, claim 9, 18; See Fig. 9-10, paragraph 61-68, e.g., see iteration 2, wherein component 703 will be printed on the same sheet as component 705); and 
bonding the first component segment and the second component segment outside of the additive manufacturing build sheet to form the component (paragraph 51, parts 703, 705 attached; see also paragraph 83 and Fig. 14A, 14B, and Fig. 15). 
22. The method as recited in claim 21, further comprising modifying the first additively manufactured component segment to include a sacrificial material portion to at least one of the first additively manufactured component segment and the second additively manufactured component segment beyond the build interface (paragraphs 34, 39, 83, 87, “marks the identified locations on both the secondary slice and the primary slice as slot connection points, i.e., the locations where slots are to be cut after the slices are manufactured”). 
23. The method as recited in claim 22, further comprising removing the sacrificial material portion during the bonding (paragraphs 34, 39, 83, 87, “marks the identified locations on both the secondary slice and the primary slice as slot connection points, i.e., the locations where slots are to be cut after the slices are manufactured” at step 1510). 
24. The method as recited in claim 21, further comprising modifying the first additively manufactured component segment and/or the second additively manufactured component segment to add thickness within the first component segment and/or the second component segment along the build interface (Fig. 14B, element 1408). 
25. The method as recited in claim 21, wherein selecting the build interface comprises defining the build interface along an internal rib (Fig. 14B, element 1408; Figs. 12-14, paragraphs 70, 72, 81, 83, 87, waffle or slots; and/or paragraph 52, holes which will have something connecting them). 
26. The method as recited in claim 21, wherein selecting the build interface comprises defining the build interface at least partially around an aperture (Fig. 14A, element 1406; Figs. 12-14, paragraphs 70, 72, 81, 83, 87, waffle or slots; and/or paragraph 52, holes). 
27. The method as recited in claim 21, wherein selecting the build interface comprises defining the build interface across the component (Figs. 2, 4-5, 7, 11-14, paragraphs 30-83). 
28. The method as recited in claim 21, wherein selecting the build interface comprises defining the build interface transverse to a longitudinal length of the component (Figs. 2, 4-5, 7, 11-14, paragraphs 30-83). 
29. The method as recited in claim 21, wherein selecting the build interface comprises defining the build interface at least partially around an aperture of the one-piece previously designed additively manufactured component (Figs. 2, 4-5, 7, 11-14, paragraphs 30-83). 
30. The method as recited in claim 29, further comprising defining the build interface across the component (Figs. 2, 4-5, 7, 11-14, paragraphs 30-83). 
31. The method as recited in claim 29, further comprising defining the build interface transverse to a longitudinal length of the component (Figs. 2, 4-5, 7, 11-14, paragraphs 30-83). 

Referring to claim 21, Bachrach fails to teach clearly teach the additive manufacturing sheet is within additive manufacturing build chamber.  Referring to claim 21, Bachrach fails to teach segregation so that each of the component first segment and the second component segment are sized to fit simultaneously within an additive manufacturing build chamber; and simultaneously additive manufacturing the first component segment and the second component segment within the build chamber. 
Referring to claim 21, Huskamp teaches simultaneously additive manufacturing a first component segment and a second component segment, of a component, within a build chamber (Abstract, paragraph 18-19, “will allow a plurality of duct segments 22 to be manufactured simultaneously and even possibly a plurality of duct sections 12”; Fig. 3 and 2, claims 1-23).  Referring to claim 21, Huskamp teaches segregation so that each of a component first segment and second component segment are sized to fit simultaneously within an additive manufacturing build chamber (Huskamp clearly teaches and shows plural separated duct segments oriented within the build chamber in a nested arrangement during a single build run (Cover Figure, Abstract), which reads on segregation so that each of the component first segment and the second component segment are sized to fit simultaneously within an additive manufacturing build chamber); and simultaneously additive manufacturing the first component segment and the second component segment within the build chamber (Abstract, paragraph 18-19, “will allow a plurality of duct segments 22 to be manufactured simultaneously and even possibly a plurality of duct sections 12”; Fig. 3 and 2, claims 1-23).  
Bachrach and Huskamp are analogous art because they are from the same field of endeavor or similar problem solving area, additive manufacturing.  
Since Huskamp teaches additive manufacturing that enables using these partial segments 22 is that they may have segment effective radii 28 maximized to make most efficient use of the build chamber profile 20; and enables a plurality of object segments “to be manufactured simultaneously and even possibly a plurality of duct sections 12” and thus “each build run is maximized for efficiency and cost effectiveness” (paragraphs 18-19), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of additive manufacturing as taught by Huskamp to improve the additive manufacturing of Bachrach for the predictable results of enabling using these partial segments 22 is that they may have segment effective radii 28 maximized to make most efficient use of the build chamber profile 20; and enables a plurality of object segments “to be manufactured simultaneously and even possibly a plurality of duct sections 12” and thus “each build run is maximized for efficiency and cost effectiveness” (paragraphs 18-19).  

4.	Claims 32, are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach/Huskamp and further in view of U.S. Pub. No. 2002/0152715 to Rotheroe, supplied by applicant.
Bachrach fails to teach 
32. The method as recited in claim 21, wherein the bonding of the first component segment and the second component segment includes welding.

Rotheroe teaches an additive manufacturing method (paragraphs 61-63), comprising: electronically segmenting an electronic file representative of a component along a build interface to define at least a first component segment and a second component segment (Fig. 2, paragraphs 46, 61-66, “Once the results of structural and manufacturing analyses have been incorporated into the computer model for the metal unitary structural member 10, and once the member has been segmented or subdivided as necessary to accommodate a particular pattern manufacturing technology”); manufacturing the first component segment and the second component segment within additive manufacturing build chamber (paragraph 62, “Depending on the required size of the metal unitary structural member 10, it will often be necessary to subdivide the member into segments that can fit within the build chamber of a solid freeform fabrication device”; paragraph 63, “It is also preferred to use such software because it can accommodate the digital assembly of subcomponents and/or the subdivision of large components into segments small enough to fit in the build chamber of a particular additive manufacturing process”); and bonding the first component segment and the second component segment to form the component (paragraph 46, Fig. 2, 7). 
32. The method as recited in claim 21, wherein the bonding of the first component segment and the second component segment includes welding (Fig. 28, 29, paragraph 46, 36, 37, 76, 86). 
Bachrach/Huskamp and Rotheroe are analogous art because they are from the same field of endeavor or similar problem solving area, additive manufacturing.  
Since Rotheroe teaches additive manufacturing that enables variations for one or more of the portions of the component or the variation of the radial length of the portions along the axial length and these and other variations of the general invention permit a designer to customize various features of the unitary member for particular uses or operating environments, such as for specific aspects of their intended service conditions, with a greater flexibility in customization than many conventional designs and in addition, designers are freed from basing a complete design of a structural member on its point of maximum stress (paragraph 41), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the technique of additive manufacturing as taught by Rotheroe to improve the additive manufacturing of Bachrach/Huskamp for the predictable results of enabling variations for one or more of the portions of the component or the variation of the radial length of the portions along the axial length and these and other variations of the general invention permit a designer to customize various features of the unitary member for particular uses or operating environments, such as for specific aspects of their intended service conditions, with a greater flexibility in customization than many conventional designs and in addition, designers are freed from basing a complete design of a structural member on its point of maximum stress (paragraph 41).  
Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive. 
Applicant argues Bachrach fails to teach the build interface selected to avoid operational impact to the component.  The examiner respectfully disagrees.  Bachrach teaches various ways in which the build interface is selected or defined by a user and/or one-way slicing, two-way slicing, radial slicing, waffle slicing, spline slicing, etc, etc (paragraphs 30-81), and also teaches any of various connectors which are selected/defined between the components (Figs. 12-14, paragraphs 70, 72, 81, 83, 87, waffle or slots; and/or paragraph 52, holes which will have something connecting them), any which reads on a build interface between those components are to be selected or defined.  Bachrach further teaches the selected/defined connections are orientated to prevent collisions (paragraph 52, “[0052] As noted, the connector module 124 finds connection points between one-way slices. To do so, in one embodiment, the connector module 124 connects adjacent slice pairs with a pair of holes. Further, the orientation for a pair of holes is North/South on even and East/West on odd pairs (that is the algorithm performed by the connector module 124 may alternate to avoid collisions and better identify part mates). Further, the connector modules may also record previous holes on the grid. Doing so prevents collisions in the holes for the next pair.”), which reads on the build interface selected to avoid operational impact to the component.  Additionally, Bachrach teaches the selected/defined connections with complementary slice intersections are marked with where slots are to be cut such that the user can slide the slot into the complementary slice (paragraph 83, “[0083] To identify connection points for slices of a 3D model generated via two-way slicing, the connection module 124 first determines, for each slice generated based on a primary slice axis (referred to herein as the "the primary slice"), the associated set of complementary slices. For each complementary slice, the connection module 124 determines the location on the complementary slice and the primary slice where the complementary slice intersects with the primary slice. The connection module 124 then marks the identified location on both the complementary slice and the primary slice as the location where slots are to be cut after the slices are manufactured. To connect the manufactured slices, the user slides the slot on the complementary slice into the slot on the primary slice. For example, slot 1406 is located on primary slice 1402 where secondary slice 1404 intersects primary slice 1402. Thus, to connect primary slice 1402 and secondary slice 1404, the user slides slot 1406 into slot 1408.”), which also reads on build interface selected to avoid operational impact to the component due to the sliding, which by definition, moves smoothly and avoids operational impact.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896